Honorable R. B. Ritchey, Jr.
County Attorney
Jasper county
Jasper, Texas

Dear Sir:                                   opinion WI. o-3195
                                            Re: Placing names upon official
                                                 ballot In trustee elections
                                                 in independ&   school dis-
                                                 tricts having more than 500
                                                 scholastics.

         ~Me are in receipt of your recent request for an opinion in which
you submit the following questions:

          1Does the law require that official ballots ~with the names
     of candidates printed thereon be used in the election of school
     trusteea in an independent school district having over five hun-
     dred (500) scholastics?

          "If official ballots must be used in this case, how and when
     may ~candidatesget their names on the official ballot and who de-
     termines this matter?"

          Your request is accompanied by a concise brief and discussion for
which we wish to express our appreciation.

          Article 2746a, Vernon's Texas Civil Statutes, prekcribe,sthe time,
manner and form for printing official ballots in school trustee elections in
common school districts and in independent school districts having fewer than
five hundred scholastics but we find no comparable statute for other independent
school districts generally, except Article 2776, R.C.S. 1925.

            Article 2776, R.C.S. 1925 reads as follows:

          "All elections shall be ordered by the board of trustees of
     each independent school district; and such order shall be made at
     least ten days before the date of election; and a notice of the
     order shall be posted at three different places in the district.
     The board of school trustees, at the time of ordering such elec-
     tion, shall appoint three persons to hold the election, and shall
     designate the places where the polls shall be open. Each person
     appointed to hold such election shall receive one dollar therefor,
Honorable R. B. Ritchey, Jr.,   Page 2 (0-3&‘5)



      to be paid out of the general fund of the county as other claim6
      are paid. All such elections shall be held, and returns thereof
      made to the board of school trustees in accordance with the gen-
      eral election laws. The board of school trustees shall canvass
      such returns, declare the result of such election, and issue cer-
      tificates of election to the persons ahown by such returns to be
      elected."

          Article 2978 R.C.S. 1925, of the general election lays, provides
that: "In all election6 by the people, the vote shall be by official ballot
* * * No ballot shall be used in voting at any general, primary or special
election held to elect public officers, select candidates for office or de-
termine questions submitted to a vote 'ofthe people, except the official bal-
lot, unless otherwise authorized by law." The statute further provides that
the names of candidates shall be printed on the ballot.

          In Opinion No. o-2029, a copy of which is enclosed herewith, we ruled
that the board of trustees of atlindependent school district containing more
than 500 scholastics could fix the time and manner for placing names upon the
official ballot in trustee elections.

          It is our opinion in the election of echool tiWEtee6 in independent
school di6trict.6having over 500 WhOlaEtiCS, official ballot6 with the name6
of the candidates printed thereon should be used. Candidates may have their
names printed upon the official ballot under the procedure fixed by order of
the board of trustees a6 ruled in Opinion No. o-2029.

                                                       Yours very truly

APPROVED MAR 10, 1941                             ATTORNEY   GRNERALOFTRXAS

IS/ Gerald C. Mann
                                                  By   /s/ Cecil C. Cammack
ATTORNEY GENERAL GF TEXAS                                  Cecil C. Cammack
                                                                  A66iEtant


ccc: js:lm
  /

                                   APPROVED
                                   OPINION
                                  COMMrITEE
                                 BY /6/ BWR
                                   CHAIFWIN